Appeal by the City of New York, as a self-insured employer, from an award of compensation made by the Workmen’s Compensation Board to the claimant herein. The sole issue is one of coverage. Claimant was employed as a public health nurse in a tubercular clinic, operated by the New York City Department of Health, when she sustained an accidental injury. The board has found that she was engaged in a hazardous employment within the meaning of section 3 of the Workmen’s Compensation Law. We think the evidence sufficient to sustain the conclusion that claimant’s work came within the meaning of group 14 of subdivision 1 of section 3 of the Workmen’s Compensation Law, and also was covered by the provisions of group 15 of subdivision 1 of section 3. Hence the record sustains the general finding of the board. Award affirmed, with costs to the Workmen’s Compensation Board and to the claimant, to be *621divided equally between them, and with disbursements to each. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.